Citation Nr: 1243016	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for anxiety disorder.  

4.  Entitlement to service connection for a phobia of snakes and spiders.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for hearing loss, tinnitus, PTSD, and left knee osteoarthritis.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, not otherwise specified (NOS), a phobia of snakes and spiders, and PTSD, regardless of the precise diagnoses.  The issues on appeal have been characterized accordingly.  

The issues of entitlement to service connection for tinnitus and left knee disability are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  Impaired hearing as defined by VA has not been demonstrated in either ear.

2.  The Veteran does not have PTSD.  

3.  Anxiety disorder NOS and a phobia of snakes and spiders are attributable to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2012).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304(f) (2012).

3.  The criteria for service connection for anxiety disorder NOS have been met.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for service connection for a phobia of snakes and spiders have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

To the extent the Board is granting the claim of entitlement to service connection for anxiety disorder NOS and a phobia of snakes and spiders the issues on appeal are substantiated and there are no further VCAA duties with regard to those issue.  Wensch v. Principi, 15 Vet App 362 (2001) (VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Regarding service connection for hearing loss and PTSD, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection in a letter issued in October 2008, prior to the initial adjudication of the claims.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the October 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from the Social Security Administration (SSA), and VA and private medical records.  

The Veteran has not identified any outstanding records that he wanted VA to obtain or that he felt were relevant to the hearing loss or PTSD claim despite being advised in the October 2008 letter that he should submit such information.  The Board concludes that VA has discharged its duty to assist the Veteran in obtaining relevant evidence on his behalf.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that a January 2009 VA audiological examination obtained in this case is adequate.  The examiner properly conducted an audiogram as required by the regulations and a current hearing loss disability under 38 C.F.R. § 3.385 was not found.  

There is no indication that hearing loss has worsened since the January 2009 VA examination.  The Veteran, himself, has not alleged that his hearing acuity has worsened.  As such, there is no basis for additional examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the hearing loss issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that a March 2009 VA PTSD examination is adequate as it is predicated on a full reading of the service records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the Veteran's statements, and provided a complete rationale for the opinion that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the PTSD issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Impaired hearing is defined in 38 C.F.R. § 3.385 (2012), which provides that service connection for impaired hearing shall be established only when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A January 2009 VA audiological examination included the only audiometric evidence of record.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
15
LEFT
30
25
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

The results of the audiogram do not demonstrate current hearing impairment under VA regulation as no auditory threshold in any of the frequencies was found to be 40 decibels or greater, only one auditory threshold was 26 decibels or greater, and speech recognition scores were not less than 94 percent.

As noted above, the Veteran has not identified any outstanding records that he wanted VA to obtain or that he felt were relevant to the hearing loss claim.  There is no indication that hearing loss has worsened since the January 2009 VA examination.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

PTSD

Service connection for PTSD first requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.)(1994)(DSM IV).  38 C.F.R. § 3.304(f) (2012); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The claims file is negative for any evidence of complaints, treatment, or diagnoses of PTSD other than the March 2009 VA PTSD examination.  In the report, the examiner noted the Veteran's scale of 48 on the PTSD Checklist C, which indicated that he met the criteria for PTSD.  However, the examiner stated that upon further examination, the Veteran in fact failed to meet criterion C regarding persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma).  The DSM IV provides that criterion C is indicated when three or more of the symptoms listed have been demonstrated.  

The examiner stated that the Veteran endorsed the first two symptoms, specifically efforts to avoid thoughts, feelings, and conversations as well as activities and places that reminded him of his military experiences.  Indeed, during the examination the Veteran specifically reported avoiding watching anything related to Vietnam such as accounts on the television or discussing related topics such as the Vietnamese people and climate.  He explained that he was able to participate in certain activities such as going to war memorials but that he was not comfortable if there were crowds.  

The examiner stated that the Veteran did not evidence the symptoms of diminished interest or participation in significant activities, restricted range of affect, or sense of a foreshortened future.  In fact, he reported that he had a fantastic marriage of 38 years to his high school sweetheart, had excellent relationships with his children, had several close friends, and remained close to his family.  Although he did not remain in contact with any of his military friends, he was involved with two veterans groups.  He also owned and maintained his own mechanic shop for 25 years before back problems forced him to work part time.  

Regarding the final symptom under criterion C, the inability to recall an important aspect of the trauma, the Veteran clarified that his responses on the PTSD checklist regarding difficulty recalling important details about his traumatic experiences actually related to the emotional difficulty of recalling the events and his attempts to not think about them, rather than having blank spots or impairments in his memory.  The examiner stated that this indicated that the Veteran did not have three of the symptoms listed under criterion C and, therefore, failed to meet the criteria for a diagnosis of PTSD.  

There is no other evidence of treatment or diagnosis of PTSD, either in service or since.  While the Veteran no doubt he feels that he has PTSD, as a lay person, he is not competent to make such a diagnosis, which requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Therefore, as a current diagnosis of PTSD has not been demonstrated, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Anxiety Disorder NOS

As explained above, under Clemons, the Board must consider all acquired psychiatric diagnoses of record in adjudicating a claim for service connection.  

In March 2009, a VA examiner diagnosed anxiety disorder NOS based on the Veteran's reports, the claims file, and the in-person examination.  Therefore, the first criterion for service connection-a current diagnosis-has been established.

The Veteran has reported during the course of the appeal that his psychiatric symptoms began as the result of several distressing incidents during service and have continued since.  He specifically identified in a February 2009 statement and during the March 2009 VA examination the stressors of seeing a village on fire and not being able to help, dealing with venomous snakes and spiders, and an instance where his coworker severed his finger.  During the examination, he reported recurrent and intrusive distressing recollections as well as nightmares of these events.  He also stated that he could not be in large crowds, he was anxious and easily startled, and often had violent reactions when someone woke him up.  The Veteran is competent to report such symptoms and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Although there is no evidence of anxiety disorder NOS until the VA examination, the evidence of record does not contain information that contradicts the Veteran's reports.  Accordingly, the statements are deemed credible and are sufficient to establish the incurrence of an in-service injury and a continuity of symptoms since service.  

In addition, the March 2009 VA examiner essentially found the Veteran's reports to be credible and concluded that anxiety disorder NOS was incurred due to the Veteran's military experiences, including the distressing incidents discussed above.  Given this assessment, the Board finds that the evidence is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current anxiety disorder NOS and service, and, therefore, service connection is granted.


Phobia

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment and was not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

In this case, although an entry examination is not of record, the Veteran was accepted and enrolled for service.  Therefore, it must be presumed that he was sound upon enlistment.  

The Veteran reported that he had had a phobia of snakes since he was bitten by a copperhead snake at the age of two.  He is competent to report a history of a phobia of snakes.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  Although the March 2009 VA examiner concluded that the Veteran's phobia pre-existed service, this was based entirely on the Veteran's reports and thus, not sufficient to rebut the presumption of soundness.  

There is no other evidence of a pre-existing specific phobia.  In fact, the Veteran reported that he did not remember being bitten by the snake when he was two and did not indicate any functional impairments prior to service related to his fear of snakes upon VA examination.  He also denied any other mental health problems prior to service.  Thus, the Board concludes that the evidence is not clear and unmistakable that a specific phobia disability existed prior to service.  The Veteran is, therefore, presumed to have been sound upon enlistment.  38 U.S.C.A. § 1111.

The Veteran has consistently reported that during service, he was responsible for disposing to venomous snakes and spiders.  During the March 2009 VA examination, he explained that he knew that they had nothing with which to treat any venomous bites during service and that if bitten, he would likely die.  As a result, he was very anxious and "hyped up" after killing them, a symptom which has continued ever since.  The Veteran reported that he now experiences social and occupational impairment as a result of his phobia of snakes and spiders due to his fear and avoidance of situations in which he may encounter them.  

During the March 2009 VA examination, he essentially asserted that his phobia at the very least became symptomatic during service.  As noted above, the Veteran is competent to report a phobia of snakes and spiders and when such symptoms began.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, although the March 2009 VA examiner's opinion was phrased in terms of a pre-existing disability and aggravation thereof, and the Board has found that his specific phobias did not pre-exist service, the examiner's opinion still has probative value when considered in the context of the claim for service connection.  See Monzingo v. Shinseki, No. 10-922, 2012 WL 5869404, *7-*8 (Vet. App. November 21, 2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein)(citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners and medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that both VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)).  

The examiner essentially found a link between the Veteran's specific phobias and his military service when he concluded that the phobias were aggravated by service.  This provides further evidence in favor of a finding of service connection.  

At the very least, the Board finds that the evidence is in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his contentions are sufficient to establish the in-service incurrence of the specific phobia of snakes and spiders and a continuity of symptomatology thereafter.  Therefore, service connection is warranted.  


ORDER

Service connection for hearing loss is denied.  

Service connection for PTSD is denied.  

Service connection for anxiety disorder NOS is granted. 

Service connection for a phobia of snakes and spiders is granted.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, at 79, 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

During a January 2009 VA examination, the Veteran reported a moderate, bilateral, high-pitched tinnitus, which he first noticed approximately 30 years earlier.  He attributed it to military noise exposure.  The VA examiner concluded that an opinion regarding the etiology of tinnitus could not be provided without resort to speculation.  After reviewing the claims file and noting that the Veteran did not have a qualifying hearing loss disability under 38 C.F.R. § 3.385, the examiner concluded in a March 2009 addendum that the Veteran's tinnitus was not related to military service.  However, as a rationale, the examiner pointed to the lack of acoustic damage and the lack of documentation to support tinnitus upon separation.  The examiner did not appear to take into consideration the Veteran's reports of noise exposure from flight lines or his statement regarding continuity of symptoms.  

The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Therefore, the claim must be remanded to obtain an opinion that specifically addresses the Veteran's history.  

Regarding left knee disability, the Veteran has claimed that the disability is related to an explosion that occurred in September 1973.  In a February 2009 statement, the Veteran reported that a recent MRI demonstrated shell fragments still in his knee.  During the March 2009 VA examination, he reported that metal was found in his knee in 2008.  

The VA treatment records associated with the claims file or Virtual VA begin in May 2008 and do not include an MRI or any other testing demonstrating metal or a fragment in the Veteran's left knee.  Therefore, there may be outstanding VA treatment records specific to his left knee.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this is relevant to the Veteran's claim, attempts to obtain such evidence of metal in the knee must be made according to 38 C.F.R. § 3.159 (2012).  

In addition, the Veteran reported that he was treated for his knee by a private physician, Dr. Reyes, who sent him to St. Louis Orthopedic Institute at St. Joseph's Hospital in Kirkwood during the early 1970s (possibly within one year of service).  He then had left knee surgery at either St. Joseph's or St. Anthony's hospital around 1975.  

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be made following the procedures under 38 C.F.R. § 3.159.
 
If additional evidence is obtained regarding knee treatment in the 1970s, or any fragments in the knee, the claims file must be forwarded to the examiner who conducted the March 2009 Joints examination for an opinion in light of the new evidence.  If the same examiner is unavailable, the Veteran must be provided with a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's VA knee treatment, including records from 2008 and MRIs of the knee, in accordance with 38 C.F.R. § 3.159.  

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.  

2.  The AOJ should seek records of the Veteran's private treatment with Dr. Reyes as well at St. Joseph's Hospital and St. Anthony's Hospital, in accordance with 38 C.F.R. § 3.159.

If the appellant fails to provide any necessary releases, he should be informed that he may submit the evidence himself.  He should be informed of any records that cannot be obtained, and he should be given a chance to obtain them.  

3.  If any additional relevant evidence is received relating to the knee, then send the claims file to the March 2009 VA examiner for an addendum to the earlier opinion.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review. 

Specifically, the examiner should provide an opinion in light of the new evidence as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disability, to include osteoarthritis, had onset in service or is otherwise related to a disease or injury in service, including the reported explosion during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidentiary development that would permit the opinion to be rendered.

(If the March 2009 examiner is no longer available, then another qualified examiner may do so in his place, following the instructions in the above paragraphs.  An examination should be scheduled if necessary.)

4.  Provide the Veteran with a new VA examination with a qualified examiner to determine whether his current tinnitus disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current tinnitus had onset in service or is otherwise related to a disease or injury in service, including the reported noise exposure during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's report of his history, the reported in-service events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidentiary development that would permit the opinion to be rendered.

5.  The AOJ should review the examination reports to ensure that they contain the information, opinions, and explanations requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


